CONFIDENTIAL

 

Exhibit 10.1

 

AMENDMENT NO. 1

TO EXCLUSIVE SALES DISTRIBUTION AGREEMENT

 

THIS AMENDMENT NO. 1 (“Amendment”) to that certain Exclusive Sales Distribution
Agreement, dated July 1, 2004 (“Agreement”), is dated September 30, 2005
(“Amendment Effective Date”), and is between Orthovita, Inc., a Pennsylvania
corporation with principal offices at 45 Great Valley Parkway, Malvern,
Pennsylvania 19355 (“Orthovita”), and Angiotech BioMaterials Corp. (formerly
known as Cohesion Technologies, Inc.), a Delaware corporation with principal
offices at 2500 Faber Place, Palo Alto, California 94303 (“Cohesion”).

 

RECITALS

 

WHEREAS, Orthovita and Cohesion have previously entered into the Agreement;

 

WHEREAS, Orthovita and Cohesion are in the process of transitioning
manufacturing of Products and Accessories (both as defined in the Agreement)
from Cohesion to Orthovita, and by this Amendment Orthovita and Cohesion wish to
set forth certain understandings and acknowledgements regarding Cohesion’s
supply of Products and Accessories to Orthovita before November 1, 2005, and to
make certain additional modifications to the Agreement, all as set forth below;

 

WHEREAS, Orthovita and Cohesion are negotiating a new license agreement
(“License Agreement”) in connection with Orthovita’s assumption of
responsibility for manufacturing of Products and Accessories; and

 

WHEREAS, Orthovita and Cohesion desire that all other terms and conditions of
the Agreement remain in full force and effect;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Orthovita and Cohesion hereby agree to amend
the Agreement by and in accordance with this Amendment as follows:

 

1.       Definitions; References. Capitalized terms in this Amendment shall have
the same meaning as those in the Agreement, unless specifically defined
otherwise in this Amendment. All Article and Section references shall refer to
the corresponding Article and Section in the Agreement, unless specifically
stated to refer to an Article or Section of this Amendment.

 

2. Amendments.

 

2.1    Amendment to Section 5.1. Section 5.1 is hereby amended and restated in
its entirety as follows:

 

  “5.1

As of the Effective Date, Cohesion and Orthovita planned to form three
(3) committees – the “Joint Sales and Marketing Committee,” the “Joint Clinical
Development Committee,” and the “Joint Commercial Operations Committee.”
However, the Parties have agreed instead to form one “Joint

 

1



--------------------------------------------------------------------------------



CONFIDENTIAL

 

 

 

Committee,” which shall fulfill the responsibilities of each of the originally
planned three (3) committees, and each Party has designated its program director
(“Program Director”). The Joint Committee shall consist of up to three
(3) representatives from each Party, one of which shall be each Party’s Program
Director, for a total of up to six (6) Joint Committee members. Cohesion and
Orthovita shall each retain the right to change its representative(s) to the
Joint Committee, including its Program Director, from time to time, upon written
notice to the other Party, or to appoint one or more substitutes to serve in the
place of an absent member(s). The Program Directors also shall serve as
co-chairs of the Joint Committee (each a “Co-Chair”). The Joint Committee
representatives of Cohesion and Orthovita shall be employees that agree to be
bound by the terms of confidentiality and other pertinent provisions of this
Agreement. Each Joint Committee member, including the Program Directors, shall
have expertise in a relevant discipline, such as business development, research
and development, clinical and/or regulatory affairs, sales or marketing. All
committee obligations set forth in Sections 5.2 through 5.4 shall remain in full
force and effect, and all references in this Agreement to one of the originally
planned three (3) committees shall be deemed to refer instead to the Joint
Committee.”

 

2.2     Amendment to Section 5.5. Section 5.5 is hereby amended and restated in
its entirety as follows:

 

  “5.5 The Joint Committee shall hold meetings at approximately three month
intervals (at mutually agreed times), or more frequently as necessary or upon
prior request by a Program Director. Meetings of the Joint Committee will be
held in person at alternating locations of the respective Co-Chair’s choosing,
or by teleconference or videoconference at the respective Co-Chair’s discretion.
The initial meeting of the new Joint Committee is expected to be held during the
fourth calendar quarter of 2005 to finalize transition of manufacturing from
Cohesion to Orthovita, to discuss sale of Cohesion equipment to Orthovita and to
address such other matters as are deemed relevant by either Cohesion or
Orthovita, and will be initiated by the Orthovita Co-Chair. Other employees of
each Party involved in the development, manufacture and/or commercialization of
a Product and/or an Accessory may attend such meetings as nonvoting
participants, and, with the consent of each Party, consultants, representatives,
or advisors involved in the development, manufacture and/or commercialization of
a Product and/or an Accessory may attend such meetings as nonvoting observers;
provided that such third party representatives are under obligations of
confidentiality and non-use applicable to the Confidential Information of each
Party that are at least as stringent as those set forth in this Agreement. Each
Party shall be responsible for all of its own expenses of participating in a
Joint Committee meeting.”

 

2



--------------------------------------------------------------------------------



CONFIDENTIAL

 

 

2.3     Amendment to Section 6.2. Section 6.2 is hereby amended and restated in
its entirety as follows:

 

  “6.2 In addition to the CoStasis Price, Orthovita shall pay to Cohesion
royalties as a percentage of total Net Sales for each Calendar Year on a
quarterly basis, in each of **** (as applicable), at the royalty rates set forth
in Exhibit E, and subject to the provisions of this Section 6.2. All such
royalty payments shall be made by Orthovita within thirty (30) days following
the end of the calendar quarter in which such sales were made and for which such
royalty payment is due, and shall be accompanied by the quarterly sales report
set forth in Section 6.3. Total Net Sales shall be determined for each Calendar
Year of the Term and for each of **** (as applicable), and Net Sales made in one
Calendar Year shall not count toward the total Net Sales in any other Calendar
Year. For purposes of this Agreement, Orthovita shall account for sales of
CoStasis Products (whether manufactured by Cohesion or by or on behalf of
Orthovita) on a first-in, first-out basis. The Parties acknowledge and agree
that, as of the Amendment Effective Date, Orthovita has paid royalties at the
royalty rates set forth in Exhibit E on Net Sales of the number of units of
CoStasis Products as set forth on Exhibit H, Column A. Orthovita and Cohesion
agree that, after the Amendment Effective Date, Orthovita shall be required to
pay royalties at the royalty rates set forth in Exhibit E on Net Sales of
CoStasis Products up to that number of units of CoStasis Products set forth on
Exhibit H, Column B, and thereafter, notwithstanding Exhibit E, Orthovita shall
pay royalties at a rate of **** of Net Sales on sales of units of CoStasis
Products up to that number of units of CoStasis Products set forth on Exhibit H,
Column C. For the avoidance of doubt, WIP (as defined below) that is purchased
by Orthovita and is converted into final finished CoStasis Product by or on
behalf of Orthovita after the Amendment Effective Date shall be subject to the
royalty and other relevant provisions of this Agreement as if such product had
been sold by Cohesion to Orthovita in finished form.”

 

2.4     Amendment to Section 6.4. Section 6.4 is hereby amended and restated in
its entirety as follows:

 

  “6.4

Within thirty (30) days after the Effective Date, and subject to satisfactory
inspection by Orthovita representatives, which shall not be unreasonably
withheld, Orthovita shall pay to Cohesion **** to purchase Cohesion’s existing
inventory of Accessories, as listed in Exhibit B. Within ninety (90) days after
receipt of such payment, Cohesion shall deliver to Orthovita such Accessories in
accordance with instructions provided by Orthovita and with Sections 6.11 and
6.12. In addition, Cohesion may sell to Orthovita additional Accessories at the
prices set forth in Amended Exhibit F; provided that all such additional
Accessories sold to Orthovita by Cohesion shall be treated under Sections 6.8
through 6.10 as if such additional Accessories were “Products.” For the sake of
clarity, Orthovita

 

3



--------------------------------------------------------------------------------



CONFIDENTIAL

 

 

 

shall have no obligation to pay royalties on any Accessories purchased from
Cohesion under this Agreement or this Amendment. If a further supply of
Accessories is needed by Orthovita after the Amendment Effective Date, Cohesion
shall provide Orthovita with Accessory specifications and contact information
for third party Accessory suppliers and/or manufacturers previously used by
Cohesion to obtain Accessories, as listed in Exhibit B. Orthovita shall be
responsible for negotiating with such suppliers and/or manufacturers, or other
suppliers or manufacturers of Orthovita’s choosing, to obtain Accessories. Upon
Orthovita’s written request, Cohesion shall provide reasonable assistance to
Orthovita in securing an ongoing supply of Accessories, including making
introductions to Accessory suppliers and/or manufacturers previously used by
Cohesion and providing specifications for the Accessories. Upon execution of
this Amendment by Orthovita, the numbers of Products and Accessories set forth
in Exhibit G shall be deemed to constitute a firm and binding Purchase Order by
Orthovita for such numbers of Products and Accessories.”

 

2.5     Amendment to Section 6.15. The first paragraph of Section 6.15 is hereby
amended and restated in its entirety as follows:

 

  “6.15 The Parties contemplate that during the Term, Cohesion will transfer
manufacturing of one or more Products and Accessories to Orthovita or to one or
more third party manufacturers, as set forth in this Section 6.15 of the
Agreement or in Section 3.1 of the Amendment.”

 

2.6     Amendment to Exhibit F. Exhibit F is hereby deleted in its entirety, and
the attached Amended Exhibit F is hereby substituted therefor. For purposes of
this Amendment, the Parties hereby waive the provisions of Section 6.5 with
respect to any price changes set forth in Amended Exhibit F.

 

3. Additional Agreements.

 

3.1     Supply of Products and Accessories through October 31, 2005;
Manufacturing Technology Transfer; Indemnification.

 

        (a)         The Parties further acknowledge and agree that they are in
the process of transitioning manufacturing of Products and Accessories to
Orthovita. Orthovita acknowledges and agrees that Cohesion shall close its
manufacturing facility no later than **** (the “Closing Date”). Orthovita shall
purchase from Cohesion, prior to or as of the Closing Date, the total number of
Products and Accessories set forth in Exhibit G, as well as all the
Product-related work-in-process set forth in Exhibit G (such work-in-process
referred to hereinafter as the “WIP”). Amended Exhibit F sets forth the total
number of items of each Product, Accessory and WIP that have been or will be
supplied by Cohesion to Orthovita between the Effective Date of the Agreement
and the Closing Date; Exhibit G sets forth the number of items of each Product,
Accessory and WIP set forth in Amended Exhibit F that has not been supplied to
Orthovita as of the

 

4



--------------------------------------------------------------------------------



CONFIDENTIAL

 

 

Amendment Effective Date, but that will be supplied to Orthovita prior to or as
of the Closing Date. The number of items of Products, Accessories and WIP set
forth in Exhibit G shall be deemed to constitute a binding Purchase Order of
Orthovita, and prior to the Closing Date Orthovita shall, subject to
Section 6.12, purchase from Cohesion all such Products, Accessories and WIP set
forth in Exhibit G, at the respective prices set forth in Exhibit G; provided
that such Products and Accessories provided by Cohesion shall conform to the
Product specifications and regulatory requirements as of date of receipt by
Orthovita, and such WIP shall conform to Product specifications that are
relevant to the stage of manufacture of the WIP as of date of receipt by
Orthovita.

 

        (b)         After Cohesion has supplied to Orthovita the total number of
units of a given Product, Accessory or WIP at the “Price A” specified in Amended
Exhibit F (wherein counting of such total number of units shall start as of the
Effective Date), all subsequent units of such Product or Accessory provided by
Cohesion shall be supplied at the “Price B” specified in Amended Exhibit F (up
to the total number of each Product, Accessory or WIP set forth in Amended
Exhibit F). All Products, Accessories and WIP manufactured by Cohesion for
Orthovita prior to and during the 4th calendar quarter of Calendar Year 2005, as
well as all WIP in Cohesion’s possession as of the Closing Date (up to the total
amounts specified in Amended Exhibit F) shall be shipped and invoiced by
Cohesion no later than the Closing Date.

 

        (c)         Cohesion shall use commercially reasonable efforts to supply
the total number of units of each Product, Accessory and WIP set forth in
Amended Exhibit F prior to the Closing Date. However, in any event, Cohesion
shall cease manufacturing at its manufacturing facility no later than the
Closing Date, regardless of the total number of units of each Product, Accessory
and WIP supplied to Orthovita prior to or as of the Closing Date. For the sake
of clarity, Cohesion shall have no obligation to supply any additional Products,
Accessories or WIP to Orthovita after the Closing Date. Regardless of whether
Orthovita (a) is capable of manufacturing Products and/or Accessories (or
processing or packaging WIP) itself, or is able to obtain Products and/or
Accessories from a third party supplier, and/or (b) has obtained Regulatory
Approval to manufacture Products and/or Accessories (or to process or package
WIP) pursuant to a Product Manufacturing Application (or other required
application for Regulatory Approval) submitted by or on behalf of Orthovita,
Orthovita shall be solely responsible, at Orthovita’s sole expense, for
obtaining the CoStasis Ingredients and for manufacturing (or having
manufactured) and otherwise obtaining Products and Accessories after the Closing
Date. Notwithstanding Section 2.3 of the Agreement, after the Closing Date
Cohesion shall be under no obligation to maintain any of its Product or
Accessory Regulatory Approvals; provided that Cohesion shall maintain its
approved U.S. Premarket Approval Application (“PMA”) in effect until Orthovita
either obtains approval of its own PMA or determines that it will no longer seek
approval of its own PMA.

 

        (d)         Notwithstanding anything to the contrary set forth in the
Agreement, the Parties shall each bear their own costs and expenses in
connection with manufacturing technology transfer from Cohesion to Orthovita
after the Effective Date

 

5



--------------------------------------------------------------------------------



CONFIDENTIAL

 

 

and neither Party shall be obligated to reimburse the other Party for any such
costs or expenses.

 

        (e)         Notwithstanding anything in the Agreement, Orthovita shall
be responsible for any storage and/or use of raw materials, CoStasis
Ingredients, other components of Products or Accessories, WIP or its components,
or finished Products and Accessories (whether or not in kit form) at any time
past the limits of the applicable stability data of Cohesion. Orthovita shall
defend, indemnify and hold harmless Cohesion and its Affiliates and their
employees, officers, agents and directors against any Loss (including, without
limitation, reasonable attorneys’ fees and expenses) that may be brought,
instituted or arise against or be incurred by such person to the extent such
Loss is based on or arises out of, or relates to, claims, actions or suits
(including a governmental investigation) relating to any raw materials, CoStasis
Ingredients, other components of Products or Accessories, WIP or its components,
or finished Products and Accessories (whether or not in kit form) provided by
Cohesion that are stored by Orthovita, or incorporated by Orthovita into a final
finished product and sold to a customer or distributor, after expiration of the
time period or nonconformance with an applicable release specification
corresponding to Cohesion’s stability study data for such raw material, CoStasis
Ingredient, other component, WIP or its components, and/or finished Product or
Accessory (as applicable).

 

        (f)         Orthovita further agrees that it shall not further process
and/or package into final finished product any raw materials, CoStasis
Ingredients, other components of Products or Accessories, WIP or its components,
or finished Products and Accessories (whether or not in kit form) until such
time as Orthovita has obtained all Regulatory Approvals necessary in connection
with such processing and/or packaging.

 

3.2     Purchase Orders. All open Purchase Orders (to the extent unfilled as of
the Amendment Effective Date) submitted by Orthovita are hereby canceled.
Orthovita’s execution of this Amendment shall be deemed to constitute a firm and
binding Purchase Order for all remaining, as yet undelivered, numbers of units
of Products, Accessories and WIP set forth in Exhibit G. Any raw materials
supplied by Cohesion to Orthovita hereunder shall be provided ****.

 

4. Miscellaneous.

 

4.1     Continuing Effect; Inconsistencies. This Amendment shall be effective
for all purposes as of the Amendment Effective Date. As of the Amendment
Effective Date, the term “Agreement” (as used herein and in the Agreement) shall
mean the Agreement as amended by this Amendment. Except as expressly modified
herein, the Agreement shall remain in full force and effect in accordance with
its terms. To the extent that there are any inconsistencies between this
Amendment and the unamended Agreement, the terms of this Amendment shall
supersede those set forth in the unamended Agreement.

 

4.2    Governing Law. The construction, validity and performance of this
Amendment shall be governed in all respects by the laws of the State of
California, U.S.A., excluding conflict of laws principles.

 

6



--------------------------------------------------------------------------------



CONFIDENTIAL

 

 

4.3     Counterparts. This Amendment may be executed in two or more
counterparts, including by facsimile signature, each of which shall be deemed to
be an original, but all of which together shall constitute one and the same
instrument.

 

IN WITNESS WHEREOF, the Parties hereto have caused this Amendment to be signed
by their respective duly authorized representatives as of the Amendment
Effective Date.

 

ORTHOVITA, INC.   ANGIOTECH BIOMATERIALS CORP.

By: /s/ Antony Koblish

 

By: /s/ Thomas Bailey

Name: Antony Koblish

 

Name: Thomas Bailey

Title: President & CEO

 

Title: VP Business Development

Date: 27-Oct-05

 

Date: 10/24/05

 

7



--------------------------------------------------------------------------------



CONFIDENTIAL

 

 

AMENDED EXHIBIT F

 

Price and Numbers of Products to be Supplied by Cohesion between the Effective
Date of the Agreement and the Closing Date

 

            Item   Unit Size Information   Price A       Number of    
Units at Price A       Price B       Number of    
Units at Price B                

CoStasis Product

 

4.5 ml unit dose package

  ****       ****       ****       ****                

CoStasis Product

 

2.0 ml unit dose package

  ****       ****       ****       ****                

CellPaker Product

 

Box of 10 CellPaker Product units

  ****       ****       ****       ****                

Accessory (MEA)

 

Box of 5 MEA units

  ****       ****       ****       ****                

Accessory (LEA)

 

Box of 10 LEA units

  ****       ****       ****       ****                

CoStasis Product WIP    

 

4.5 ml unit dose size:

Vitagel syringes

Non-sterile transfer syringes    

Non-sterile delivery sets

 

  ****       ****       ****       ****    

 

*Excludes MEA and LEA units listed on Exhibit B of the Agreement



--------------------------------------------------------------------------------



CONFIDENTIAL

 

 

EXHIBIT G

 

Price and Numbers of Products still to be Supplied by Cohesion between the

Amendment Effective Date and the Closing Date

 

Item   Unit Size Information   Price A       Number of Units    
to be supplied    
after Amendment    
Effective date at    
Price A       Price B       Number of Units    
to be supplied    
after Amendment    
Effective date at    
Price B                

CoStasis Product

 

4.5 ml unit dose package

  ****       ****       ****       ****                

CoStasis Product

 

2.0 ml unit dose package

  ****       ****       ****       ****                

CellPaker Product

 

Box of 10 CellPaker Product units    

  ****       ****       ****       ****                

Accessory (MEA)

 

Box of 5 MEA units

  ****       ****       ****       ****                

Accessory (LEA)

 

Box of 10 LEA units

  ****       ****       ****       ****                

CoStasis Product WIP    

 

4.5 ml unit dose size:

Vitagel syringes

Non-sterile transfer syringes    

Non-sterile delivery sets

 

  ****       ****       ****       ****    



--------------------------------------------------------------------------------



CONFIDENTIAL

 

 

EXHIBIT H

 

Numbers of Products still Subject to the Royalty

 

            Number of Units for    
which a Royalty was    
paid at the rates set    
forth in Exhibit E    
prior to the    
Amendment    
Effective Date       Number of Units still    
Subject to a Royalty    
at the rates set forth    
in Exhibit E after    
Amendment    
Effective Date       Number of Units still    
Subject to a Royalty    
at a rate of ****    
after Amendment    
Effective Date     Item   Unit Size
Information   Price A     Column A   Column B   Column C            

CoStasis Product  

 

4.5 ml unit dose package

  ****   ****       ****       ****                

CoStasis Product

 

2.0 ml unit dose package

  ****   ****       ****       ****                

CellPaker Product

 

Box of 10 CellPaker Product units    

  ****   ****       ****       ****                

Accessory (MEA)

 

Box of 5 MEA units

  ****   ****       ****       ****                

Accessory (LEA)

 

Box of 10 LEA units

  ****   ****       ****       ****                

CoStasis Product WIP

 

4.5 ml unit dose size:

Vitagel syringes

Non-sterile transfer syringes

Non-sterile delivery sets

 

  ****   ****       ****       ****    

 

 